Citation Nr: 1515216	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-32 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right lower extremity.

2.  Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). It was remanded by the Board in July 2014.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Board's July 2014 remand, in his September 2009 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO.  He was scheduled for a Travel Board hearing on May 6, 2014, but in April 2014, his representative asked that the hearing be rescheduled because the Veteran was hospitalized, and specifically requested that the Veteran's hearing be rescheduled "for next year" due to his medical condition.  The Veteran also submitted an April 2014 private hospital report verifying his illness.  The Board, in its July 2014 remand, therefore requested that the AOJ schedule the Veteran for another Travel Board hearing in accordance with his request.  

In an August 2014 internal memorandum of the AOJ, it was noted that the Veteran should be rescheduled for a Travel Board hearing, but that such hearing should not be scheduled until at least May 2015.  However, the Veteran was scheduled for a hearing to take place in November 2014.  He did not show to the hearing.  

In a January 2015 brief, the Veteran's representative acknowledged that the Veteran did not show for his scheduled hearing in November 2014, but asserted that it did not appear that the AOJ contacted the Veteran to confirm that he was able to attend such a hearing yet, even though his previous request was for a hearing the following year.  The Veteran's representative requested that the Veteran therefore be rescheduled for his hearing. 

In light of these circumstances, the Veteran should be rescheduled for a Travel Board hearing in accordance with his request.  See 38 C.F.R. §§ 20.700, 20.704.  Also, the Board's the most recent correspondence to the Veteran was returned as undeliverable.  The AOJ should therefore also make reasonable attempts to verify the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

1.  Please make reasonable attempts to verify the Veteran's current address.

2.  Then, schedule the Veteran for a Travel Board Hearing in accordance with his request.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

